WIGGINTON, Judge
(specially concurring).
I concur in the conclusion reached by the majority opinion that for the reasons stated the trial court erred in striking appellant’s second amended defense, and entering summary judgment.
It should be noted, however, that by the portion of her answer so stricken appellant interposes two separate defenses to the action. Her first defense is based upon the theory of a parole gift, while the second and alternative defense is based upon the theory of equitable estoppel. Upon remand of the cause, appellant is privileged to urge both defenses and will not be restricted solely to the defense of equitable estoppel.1
Appellee’s motion to strike certain portions of the defenses hereby reinstated has not been ruled upon by the trial judge. Whether this motion is well founded and should be granted is a matter which the trial judge must initially determine. Nothing said in this opinion should be construed as a prejudgment by this court of the merits of this motion, or of any other motion which may be filed by either party in the further progress of the cause.
CARROLL, DONALD, J., concurs in specially concurring opinion.

. Chamberlain v. Chamberlain, 115 Fla. 21, 155 So. 136.